Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection module” and “first determination module” in claim 99.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 101 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer-readable medium, which is non-statutory subject matter.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term. See MPEP 2111.01 and, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation of “non-transitory” to the claim. Cf. Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 9, 19, 23, 30, 32, 35, 52, 55, 72, 77 and 100-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0359407) in view of InterDigital, Inc., "Remaining issues on beam management" 3GPP TSG RAN WG1 Meeting #91, Reno, USA, November 27th - December 1st, 2017 - R1-1720630, 13 pages (Hereafter, R1-1720630).

Regarding claim 1, Takeda discloses a method for determining a quasi-co-location reference signal set (Takeda, paragraph [0028]-[0030], TCI includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH), comprising: 
determining one control resource set (CORESET) with a lowest index among CORESETs of one CORESET group, wherein the CORESETs are comprised in time of a data channel or CSI-RS resource which comprises at least one CORESET in the one CORESET group (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0029],  DMRS port may be a DMRS port group having a number of ports; paragraph [0030], DL reference signal sets; paragraph [0031], DL-RS may be a CSI-RS; paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped; paragraph [0071], CORESET where the second stage DCI is monitored is QCLed with the CORESET having the lowest index); and 
determining one quasi-co-location reference signal set of one port group according to a quasi-co-location reference signal set of demodulation reference signals of the determined CORESET (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH; paragraph [0031], DL-RS may be a CSI-RS; paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the CORESET where PDCCH is mapped; paragraph [0071], UE may assume that DMRS port for PDSCH, PDCCH and CORESET for second stage DCI is QCLed with the CORESET having the lowest index); 
wherein the one port group satisfies at least one of following features: 
the one port group being one demodulation reference signal (DMRS) port group corresponding to the data channel (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH, ; paragraph [0039], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0071], UE may assume that DMRS port for PDSCH, PDCCH and CORESET for second stage DCI is QCLed with the CORESET having the lowest index), and a time interval between the data channel and control signaling scheduling the data channel being less than a predefined threshold (Takeda, paragraph [0070]-[0071], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET); or 
the one port group being one CSI-RS (Channel state information-reference signal) port group corresponding to the CSI-RS resource (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH, DL-RS may be a CSI-RS; paragraph [0039], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0071], UE may assume that DMRS port for PDSCH, PDCCH and CORESET for second stage DCI is QCLed with the CORESET having the lowest index), and a time interval between the CSI-RS resource and control signaling scheduling the measurement reference resource being less than a predefined threshold (Takeda, paragraph [0070]-[0071], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDCCH is QCLed with the CORESET); 
wherein the CORESETs of the one CORESET group are CORESETs of the one CORESET group associated with at least one search space set to be monitored in time (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in the search spaces in the CORESETs and detects DCI for the UE),
wherein the one CORESET group comprises a CORESET in which control information scheduling the data channel or the CSI-RS resource is located (Takeda, paragraph [0033], DCI used for PDSCH scheduling includes TCI state; paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0070]-[0071], DMRS port for the PDSCH is QCLed with the CORESET having the lowest index number; CORESET with second stage DCI is QCLed with the CORESET having the lowest index number), the one CORESET group is one of M CORESET groups and the one port group is one of M port groups, wherein M is larger than 1, and each of the M port groups corresponds to one of the M CORESET groups (Takeda, paragraph [0029],  DMRS port may be a DMRS port group having a number of ports; paragraph [0030], DL reference signal sets; paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped; paragraph [0071], CORESET where the second stage DCI is monitored is QCLed with the CORESET having the lowest index) and the M port groups are in one BWP bandwidth part (Takeda, Figs. 1A, SAME BWP/CORESET; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI).

Takeda does not explicitly disclose CORESETs are comprised in a latest time unit of a data channel or CSI-RS resource which comprises at least one CORESET in the one CORESET group

R1-1720630 discloses CORESETs comprised in one latest time unit of a data channel or CSI-RS resource which comprises at least one CORESET in the one CORESET group (R1-1720630, page 9, section 2.1.2.3, UE can be configured with multiple CORESETs in the same slot for PDSCH).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have multiple CORESETs to be monitored in the same slot in the invention of Takeda.  The motivation to combine the references would have been to monitor multiple transmission beams.


Regarding claim 7, Takeda in view of R1-1720630 discloses the method of claim 1, wherein the determining one quasi-co-location reference signal set of one port group according to a quasi-co-location reference signal set of demodulation reference signals of the determined CORESET comprises: determining one quasi-co-location reference signal set of each of the M port groups according to a quasi-co- location reference signal set of demodulation reference signals of one CORESET with a lowest index, among CORESETs of a corresponding CORESET group in a latest time unit of the each port group which comprises at least one CORESET in the corresponding CORESET group, wherein the corresponding CORESET group comprises a CORESET including control information scheduling the corresponding data channel or the corresponding CSI-RS resource is located (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH, DMRS port may be a DMRS port group having a number of ports; paragraph [0030], DL reference signal sets; paragraph [0031], DL-RS may be a CSI-RS; paragraph [0039], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped; paragraph [0071], CORESET where the second stage DCI is monitored is QCLed with the CORESET having the lowest index).

Regarding claim 9, Takeda in view of R1-1720630 discloses the method of claim 1, wherein the M port groups correspond to M latest time units, or the M port groups correspond to the M CORESET groups (R1-1720630, Figure 1, CORESET groups in each TTI/slot).

Regarding claim 19, Takeda in view of R1-1720630 discloses the method of claim 1, wherein in condition that the time interval between a data channel or a CSI-RS resource and control signaling scheduling the data channel or the CSI-RS resource is less than a predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET), the method further comprises: 
determining at least P quasi-co-location reference signal sets of P-type port groups, P is an integer greater than or equal to 2, and the P port groups comprise a first-type port group and a second-type port group (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH; paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH); 
determining a first quasi-co-location reference signal set of the first-type port group according to a first-type parameter (Takeda, paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0070]-[0071], PDCCH is QCLed with the CORESET); and 
determining a second quasi-co-location reference signal set of the second-type port group according to a second-type parameter (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH); 
wherein the first-type parameter is a quasi-co-location reference signal set of a demodulation reference signal of a CORESET (Takeda, paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0070]-[0071], PDCCH is QCLed with the CORESET), the second-type parameter does not comprise the quasi-co-location reference signal set of the demodulation reference signal of the CORESET (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH), and the channel or signal comprises at least one port group of the P port groups (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH).

Regarding claim 23, Takeda in view of R1-1720630 discloses the method of claim 19, further comprising at least one of: 
determining the second quasi-co-location reference signal set according to a fifth quasi-co-location reference signal set notified by first control signaling, wherein the first control signaling comprises higher layer control signaling (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI state configured through RRC signaling); or 
determining the type of a port group according to second control signaling and/or a predefined rule (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH).

Regarding claim 30, Takeda in view of R1-1720630 discloses the method of claim 19, wherein at least one quasi-co-location reference signal set of at least one port group in the P-type port groups is determined according to at least one piece of the following parameter information: 
a maximum number of port groups comprised in the data channel or the CSI-RS resource; 
a method for determining the quasi-co-location reference signal set of each port group of a data channel or the CSI-RS resource in response to the time interval between the control information scheduling the data channel or the CSI-RS resource and the data channel or the CSI-RS resource being less than the predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET); or 
wherein the parameter information is determined according to signaling information or a predefined rule, and the signaling information comprises higher layer signaling information which is not non-physical layer signaling information (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI states configured through RRC signaling).

Regarding claim 32, Takeda in view of R1-1720630 discloses the method of claim 30, the port group satisfies the following feature: the maximum number of port groups comprised in a data channel or the CSI-RS resource (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH; paragraph [0070], PDSCH is QCLed with the CORESET) being related to a number of CORESET groups (R1-1720630, page 9, section 2.1.2.3, UE can be configured with multiple CORESETs in the same slot).

Regarding claim 35, Takeda in view of R1-1720630 discloses the method of claim 1, wherein in condition that the time interval between a data channel or a CSI-RS resource and control signaling scheduling the channel or signal is less than a predefined threshold, the method further comprises: determining a quasi-co-location reference signal set of the port group of the channel or signal according to a quasi-co-location reference signal set notified by first control signaling, wherein the first control signaling comprises higher layer signaling which is not non-physical layer signaling (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI states configured through RRC signaling).

Regarding claim 52, Takeda in view of R1-1720630 discloses the method of claim 1, further comprising: 
determining A quasi-co-location reference signal sets corresponding to one DMRS port (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH); 
transmitting the data channel or the CSI-RS resource on the one DMRS port according to the A quasi-co-location reference signal sets (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH); 
wherein the one DMRS port and reference signals in each reference signal set in the A quasi-co-location reference signal sets have a quasi-co-location relationship with respect to a type of quasi-co-location parameters, and A is an integer greater than 1 (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH).

Regarding claim 55, Takeda in view of R1-1720630 discloses the method of claim 52, comprising 
A frequency domain resource sets of the one DMRS corresponding to the A quasi-co-location reference signal sets; or
A time domain resource sets of the one DMRS corresponding to the A quasi-co-location reference signal sets (Takeda, Fig. 1B, QCL set with first stage DCI and QCL set with second stage DCI are different resource sets in frequency and time domain).

Regarding claim 72, Takeda in view of R1-1720630 discloses the method of claim 1, wherein in condition that a time interval between a data channel or a CSI-RS resource and control signaling scheduling the data channel or the CSI-RS resource is less than a predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET), the method further comprises: 
acquiring the quasi-co-location reference signal set of the channel or signal (Takeda, paragraph [0067], first-stage DCI indicates QCL information for the PDSCH and the second-stage DCI) according to at least one piece of the following information: 
whether a control channel scheduling the channel or signal and the channel or signal belong to the same frequency bandwidth (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI); or 
judging whether a predefined condition is satisfied and determining the quasi-co-location reference signal set of the data channel or the CSI-RS resource according to the judging result, wherein the predefined condition comprises: none of quasi-co-location reference signal sets list configured for a frequency bandwidth comprising quasi-co-location reference signals associated with a spatial receiver parameter; 
wherein the frequency bandwidth corresponds to one serving cell or one bandwidth part (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI).

Regarding claim 77, Takeda in view of R1-1720630 discloses the method of claim 72, wherein in condition that the control channel scheduling the data channel or the CSI-RS resource and the data channel or the CSI-RS resource belong to different frequency bandwidths (Takeda, Figs. 1B), the method further comprises one of: 
acquiring the quasi-co-location reference signal set of the data channel or the CSI-RS resource according to higher layer signaling information (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI states configured through RRC signaling); and
acquiring the quasi-co-location reference signal set of the data channel or the CSI-RS resource according to a first item of a quasi-co-location reference signal set list configured for a frequency bandwidth where the channel or signal is located (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI); or 
in response to the control channel scheduling the channel or signal and the channel or signal belonging to different frequency bandwidths (Takeda, Figs. 1B), the control channel scheduling the channel or signal comprising quasi-co-location reference signal indication information of the data channel or the CSI-RS resource (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI).

Regarding claim 100, Takeda in view of R1-1720630 discloses the method of claim 1, wherein an identifier (ID) of the CORESET group where the CORESET in which control information scheduling the data channel or the CSI-RS resource is located and the determined CORESET are located is configured in configuration information of the CORESET; and/or in condition that configuration information of the CORESET in which control information scheduling the data channel or the CSI-RS resource is located or the determined CORESET does not comprise the ID of the one CORESET group, the CORESET in which   
Filed: 10/16/2020control information scheduling the data channel or the CSI-RS resource is located or the determined CORESET belongs to a first CORESET group by default (Takeda, paragraph [0044], MAC CE includes index of a CORESET; paragraph [0066], CORESET configuration; paragraph [0070], CORESET having the lowest index).

Claim 101 is rejected under substantially the same rationale as claim 1.  Takeda additionally discloses a device for determining a quasi-co-location reference signal set, comprising a processor and a computer-readable storage medium, wherein the computer-readable storage medium stores instructions, wherein when executed by the processor, the instructions implement (Takeda, paragraphs [0188]-[0190], computer readable medium executes instructions):


Claim(s) 62 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of R1-1720630, and further in view of Moon et al. (US 2020/0187236).

Regarding claim 62, Takeda in view of R1-1720630 discloses the method of claim 1, further comprising: 
according to configuration information of N control channels (Takeda, paragraph [0028], transmission configuration indicator (TCI) state includes QCL information about DMRS for PDSCH; paragraph [0039]-[0040], TCI information including QCL of the PDCCH); 
wherein N is an integer greater than or equal to 2 (Takeda, paragraph [0008], PDSCH, PDCCH; paragraph [0031], CSI-RS, DMRS); and 
processing the N control channels (Takeda, paragraph [0009], receive downlink channel based on state of transmission configuration indicator).

Takeda does not explicitly disclose determining a priority of a parameter of the N channels or signals in response to N control channels at a same occasion colliding.

Moon discloses in response to N control channels at a same occasion colliding, determining a priority of the N control channels according to configuration information of N control channels (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH); 
wherein N is an integer greater than or equal to 2 (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH); and 
processing the N control channels according to a priority (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure channel priorities to resolve collisions in the invention of Takeda.  The motivation to combine the references would have been to receive communications on channels that would collide.

Regarding claim 64, Takeda in view of R1-1720630, and further in view of Moon discloses the signal processing method of claim 62, wherein the priority (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH) of the spatial receive parameter of the N control channels (Takeda, paragraph [0028], transmission configuration indicator (TCI) state includes QCL information about DMRS for PDSCH; paragraph [0039]-[0040], TCI information including QCL of the PDCCH) satisfies at least one of the following features: 
a priority of a search space set with a lower search space set identifier in search space sets in which one of the N control channels is located is higher than a priority of a search space set with a higher search space set identifier in the search space sets in which another of the N control channels is located; 
a priority of a common search space set or a group of search space sets being higher than a priority of a search space set, wherein the common search space set comprises one of the N control channels and the dedicated search space set comprises another of the N control channels (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH); 
a priority of a search space set with a long period is higher than a priority of a search space set with a short period, wherein each of the N control channels is comprises in one search space set.

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
Applicant asserts that “Takeda merely disclose TCI states are used for QCL indication, but Takeda fails to disclose determining one quasi-co-location reference signal set of one port group according to a quasi-co-location reference signal set of demodulation reference signals of the selected determined CORESET.”  However, this is incorrect.  Takeda discloses, for example, in paragraph [0071], UE may assume that DMRS port for PDSCH, PDCCH and CORESET for second stage DCI is QCLed with the DMRS for the CORESET having the lowest index.
Applicant further asserts that “Takeda merely disclose TCI information shows which CORESETs hold QCL relationships, but Takeda fails to disclose the reference CORESET is among CORESETs from one CORESET group and the CORESETs is comprised in a latest time unit of a data channel or a CSI-RS resource.”  However, Takeda in view of R1-1720630 discloses this limitation.  In particular, R1-1720630 discloses, on page 9, section 2.1.2.3, that UE can be configured with multiple CORESETs [group of CORESETs] in the same slot for PDSCH.  Multiple CORESETs in the same slot, for example, are interpreted as a CORESET group.
Applicant further asserts that “Takeda merely disclose TCI information shows which CORESETs hold QCL relationships, but Takeda fails to disclose the one CORESET group is one of M CORESET groups and the one port group is one of M port groups, where M is larger than 1, each of the M port groups corresponds to one of the M CORESET groups and the M port groups are in one BWP bandwidth part.”  However, this is incorrect.  Takeda discloses, in paragraph [0029],  DMRS port may be a DMRS port group having a number of ports; in paragraph [0047], for example, that DMRS port corresponds with a CORESET; and in Fig. 1A that multiple CORESETS are in one BWP. 
Applicant further asserts that “Takeda merely disclose CORESET comprised of time domain resources, but Takeda fails to disclose that a CORESET in which control information scheduling the data channel or the CSI-RS resource is located.”  However, this is incorrect.  Takeda discloses, in paragraph [0033], that DCI is used for PDSCH scheduling; and in paragraph [0071], for examle, that CORESET contains the second stage DCI).
Applicant further asserts that “Takeda merely disclose CORESET comprised of time domain resources, but Takeda fails to disclose that one CORESET group is associated with at least one search space.”  However, this is incorrect.  Takeda discloses, in paragraph [0042], for example, that a UE monitors DCIs transmitted via downlink control channel in the search spaces in the CORESETs and detects DCI for the UE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466